DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0029159 (Provitola).
Regarding claim 62, Provitola teaches a system for generating jet engine power (Fig 3), said system comprising: a jet engine (Fig 3, para 22, 24-27; jet engine comprising the compressor 8/9, heat chamber, and turbine 7); a primary heating chamber (primary heating chamber 4 between the compressor 8/9 and turbine 7); and electric heating elements (electric heating elements 23, 24); and wherein the electric heating elements increase heat within the primary heating chamber of the jet engine (para 25-26; electric heating elements increase heat inside the chamber).
Regarding claim 63, Provitola teaches a system for generating jet engine power (Fig 4), said system comprising: a jet engine (Fig 4, para 5-9, 22, 28; the embodiment may be used with jet engines/reaction thrusters that have afterburners); an afterburner (Fig 4, para 28); and electric heating elements (electric heating elements 23, 24); and wherein the electric heating elements increase heat within the afterburner of the jet engine (para 28; electric heating elements increase heat inside the afterburner).

Response to Arguments
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that Provitola does not teach electric heating elements, Examiner respectfully disagrees. The features upon which Applicant relies are not claimed. That is, the claims do not specify resistance heating, singular design, or no gap spaces, only that the heating elements are electric. The heating elements of Provitola are electric because they comprise electrodes that are supplied with electric current for heating the working gas. Provitola’s electrodes qualify as electric heating elements because they convert electrical energy to heat.
Provitola teaches at paragraph 14: “atmospheric gases may be sent to an electrode chamber where the gases may be rapidly heated by a sufficiently intense electric current conducted between one or more pairs of electrodes”. That is, the electrodes are operated on electric current and convert that electric current into heated gases. Therefore, the electrodes are electric heating elements. 
Applicant’s recitation of Wikipedia is noted. However, Wikipedia only presents one possible definition and does not represent the broadest reasonable interpretation. There are other definitions. Merriam Webster, for example, defines “heating element” as “the part of an electric heating appliance in which the electrical energy is transformed into heat”, which notably does not require resistance heating. The electrical energy that is supplied to the electrodes is transformed to heat in the gas, which meets the definition presented by Merriam Webster. Provitola’s electrodes convert electrical energy/current into heat. With regards to Applicant’s argument that “[t]he air between the electrodes of Provitola is not part of the electric heating element”, neither the claims nor specification describe how heat is transferred to the air, or how heat is conducted through the heating element. Thus, Provitola’s electrodes act as heating elements by heating the gas/air.
US 2017/0196245 (Bullo) also shows that interpreting two electrodes as “heating elements” was known in the art (see para 23: “The first heating element and the second heating element comprise the electrodes to be used for radio frequency heating”).
US 2007/0210073 (Hubert) at paragraph 4 teaches: “the heating elements may include metallic electrodes”. 
US 2406367 (Griffith) at col 10 ll. 10-11 teaches “including electrodes for said heating element”.
"[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003). In this case, as taught by Bullo, Hubert, and Griffith, one of ordinary skill in the art at the time of the invention would have recognized electrodes as “heating elements”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741